THIRD DIVISION
                             ELLINGTON, P. J.,
                        DILLARD and MCFADDEN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     March 1, 2016




In the Court of Appeals of Georgia
 A15A1986 LIPSCOMB v. DAVIS

      MCFADDEN, Judge.

      Ericka Lipscomb sued Kenneth Davis for personal injuries sustained in an

automobile accident on August 15, 2012. The suit was filed on August 12, 2014 ,

three days before the two year statute of limitation expired. See OCGA § 9-3-33.

Davis filed a special appearance answer on December 8, 2014, in which he asserted

lack of service of process as a defense. He also filed a motion to dismiss or, in the

alternative, motion for summary judgment on that ground . The court granted Davis’s

motion, stating that “[Lipscomb] has not demonstrated the greatest possible diligence

in attempting to serve [Davis].” . Finding no abuse of discretion, we affirm.

      The record shows that after Lipscomb filed her complaint against Davis on

August 12, 2014, the sheriff attempted service at 2673 Evans Mill Drive on August
21, 2014. The sheriff was unable to serve Davis, who had moved without leaving any

forwarding information. On or about October 13, 2014, Lipscomb filed an affidavit

of non-service from a private process server, which recited that the process server had

attempted to serve Davis on September 13, 2014 at 2669 Evans Mill Drive, but

received no answer, and again at the same address on September 20, 2014 when a

neighbor told the server that the apartment had been vacant for several months. The

process server also stated in his affidavit that the address at which the sheriff had

attempted to serve Davis did not exist. A final attempt to serve Davis was made on

December 11 - three days after Davis filed a special appearance answer - at an address

belonging to Davis’s ex-girlfriend who claimed that Davis had moved.

      “Absent a showing of an abuse of discretion, a trial court’s finding of

insufficient service of process must be affirmed.” Franchell v. Clark, 241 Ga. App.

128, 131 (3) (524 SE2d 512) (1999) (citations omitted). Where service is made after

the statute of limitations expires, “the timely filing of the complaint tolls the statute

only if the plaintiff shows that he acted in a reasonable and diligent manner in

attempting to insure that a proper service was made as quickly as possible.” Slater v.

Bount, 200 Ga. App. 470, 472 (408 SE2d 433) (1991). However, when the statute of

limitation has expired, and a defendant raises the issue of defective service, the

                                           2
plaintiff must act with “the greatest possible diligence” from that point forward in

order to serve the defendant or risk dismissal of his case. See Ingraham v. Marr, 246

Ga. App. 445, 447 (2) (540 SE2d 652) (2000). Under both standards, a plaintiff has

the burden of showing she exercised the required diligence and that there are no

unexplained lapses in her attempts to serve the defendant; this showing “must be

supported by specific dates and details.” Duffy v. Lyles, 281 Ga. App. 377, 378 (2006)

(overruled in part on other grounds). The evidence in this case authorized the trial

court to find that Lipscomb did not act with the greatest possible diligence after Davis

raised the issue of defective service.

      The record shows that after Davis filed a special appearance answer on

December 8, Lipscomb made only one more attempt to serve Davis, when the sheriff

located Davis’s ex-girlfriend who claimed that he had moved. In determining whether

a plaintiff exercised the greatest possible diligence, “we focus on [the plaintiff’s]

actions, not [the Defendant]’s. The fact that a defendant may be hard to find does not

justify a lack of effort on the part of a plaintiff.” Ingraham 246 Ga. App at 447. The

trial court was authorized to hold that this lone attempt was insufficient to satisfy the

“greatest possible diligence” requirement. See Williams 306 Ga. App. at 626. We

therefore cannot say as a matter of law that the trial court abused its discretion in

                                           3
holding that Lipscomb did not act with the greatest possible diligence after Davis

filed his special appearance answer.

Judgment affirmed. Ellington, P.J. and Dillard, J., concur.




                                        4